Title: John Ross to the American Commissioners, 8 October 1778: résumé
From: Ross, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, October 8, 1778: I have yours of September 30 indicating that I am to be deprived of the commissioners’ advice beyond that concerning the money extended me. It has been my position all along that I am responsible only to Congress but I fail to see why you have charged me with indecency. Decency was also due to me. No decency was observed in seizing the private property of others. The money extended me by the commissioners has been accounted for in purchases by order of the committee of Congress. It will be replaced as soon as funds reach me. However I need instructions for shipping the remaining property, consisting in blankets, clothing, etc. Consider the ill consequences to the states of further delay. Wages to the officers and crew of La Brune should not be considered advances to me. Mr. Williams knows how the 20,000 livres furnished me by order of Mr. Deane were disbursed. Mr. Hodge’s disposal of the cutter Revenge followed Mr. Deane’s instructions, as Mr. Lee is well aware.>